Opinion by
Oliver, C. J.
The president of the petitioner testified that the laces in question were offered on the basis of samples at a certain price for each sample. The petitioner, “knowing that' the market had been going down,” suggested to the foreign exporter prices which were 10 percent less than those originally offered. The prices at which petitioner offered to purchase the merchandise were accepted by the Chinese manufacturer and are the values actually paid by the importer. Prior to entry, petitioner sought information from the examiner concerning the proper dutiable value of the present merchandise and was advised that a deduction of 10 percent from prices set forth on a price list would not be allowed. After consultation with the examiner, petitioner decided to make a test case, and entry was made at the lower values which were advanced by the appraiser. An appeal for reappraisement was filed but same was not prosecuted because of the war condition that developed in China. On the record presented it was held that there was no intent to defraud the revenue of-the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.